                                                       Entered on Docket
                                                       February 21, 2020
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


     Marc Voisenat (CSB# 170935)
1    2329A Eagle Avenue
     Alameda, Ca. 94501                             The following constitutes the order of the Court.
2    Tel: (510) 263-8664                            Signed: February 21, 2020
     Fax: (510) 272-9158
3    Email: Voisenat@gmail.com
                                                    ________________________________________
4
     Attorney for Debtor                            Charles Novack
                                                    U.S. Bankruptcy Judge
5
     Mae Eddie Phillips

6

7

8                                    United States Bankruptcy Court

9                                     Northern District of California

10   In re:                                                 Case No.: 19-40887

11   Mae Eddie Phillips                                     Chapter 13

12                   Debtor                                 ORDER APPROVING THE SALE
                                                            OF5271-5273 LOCKSLEY AVENUE,
13                                                          OAKLAND, CA 94618
14                                                          Date:      February 14, 2020
                                                            Time:      11:00 a.m.
15
                                                            Crtrm:     215
16
              The Motion of Mae Eddie Phillips, (the “Debtor”) of the above-captioned chapter 13
17
     estate, for an order approving and authorizing the Debtor to sell the real property located at
18
     5271-5273 Locksley Avenue, Oakland, CA 94618 (“Locksley”) to NAMC Holdings, Jing Yi
19
     Construction for $1,100,000 came on for hearing at the above date and time.
20
              Appearances were stated on the record. The court having considered the pleadings filed
21
     and the oral argument of counsel hereby orders as follows:
22

23            The motion to approve the sale of the 5271-5273 Locksley Avenue, Oakland, CA 94618

24   (the “Real Property”) to NAMC Holdings, Jing Yi Construction for $1,100,000 is GRANTED.

25            IT IS FURTHER ORDERED AS FOLLOWS:




     Case: 19-40887       Doc# 108                  -1-
                                       Filed: 02/21/20     Entered: 02/21/20 16:31:18        Page 1 of 3
      1.     The debtor is authorized to pay all necessary closing costs from the proceeds of sale of
1
      the Real Property; and
2

3     2.     The terms of the sale are fair and reasonable and the sale between the Debtor and the

4     Buyer was negotiated in an arm's length transaction without duress or coercion and the Buyer is

5     purchasing the Real Property in good faith pursuant to 11 U.S.C. §363(m); and

6     3.     The sale is in the best interest of the estate and a reasonable exercise of the debtor’s
7     business judgment and the debtor is authorized to execute any and all documents, and to take
8
      any and all reasonably necessary steps to conclude the sale; and
9
      4.     The debtor is authorized to pay the deed of trust of U.S. Bank, N.A. and Ellen Vander
10
      Laan pursuant to their payment demand.
11
      5.     The pre-petition portion of the U.S. Bank, N.A (pursuant to claim #2 or any subsequent
12
      amended claim) shall be paid through the Chapter 13 Plan (“Plan”) via check exchange between
13
      the Trustee and the title company and the Trustee is entitled to fees pursuant to 28 U.S.C.
14

15
      §586(e).

16    6.     The debtor is authorized to receive from the proceeds of sale, her homestead exemption

17    in the amount of $175,000; and

18    7.     The stay under Federal Rule of Bankruptcy Procedure Rule 6004(h) is waived; and

19    8.     The debtor is authorized to execute any and all documents, and to take any and all

20    reasonably necessary steps to conclude the sale; and

21    9.     The Chapter 13 Trustee shall make a net proceeds demand into escrow which must be
22
      satisfied as a condition for closing.
23
      10.    The Chapter 13 Trustee shall be entitled to conduct check exchange and collect fees; and
24
      11.    The Chapter 13 Trustee shall be entitled to receive a certified final copy of the HUD-1.
25
                                          *** END OF ORDER ***



     Case: 19-40887       Doc# 108                   -2-
                                        Filed: 02/21/20     Entered: 02/21/20 16:31:18         Page 2 of 3
                                  COURT SERVICE LIST
1
     None
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 19-40887   Doc# 108                -3-
                                 Filed: 02/21/20    Entered: 02/21/20 16:31:18   Page 3 of 3
